Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 14, the limitation “treating water vapor or purified water using UV photolytic oxidation to further remove residual contaminants in the gas phase” renders the claim indefinite because the limitation recites treating water vapor or purified water. Purified water is not a gas phase. It is unclear whether the limitation is intended to be UV photolytic oxidation of water vapor only.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-4, 8-10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Polish Journal of Environmental Studies Vol. 9, No. 1 (2000), 13-26 (hereinafter referred as “Kujawski”), in view of Journal of Membrane Science 389 (2012) 380– 388 (hereinafter referred as “Singh”), US 2015/0217232 (hereinafter referred as “MacCallum”), and US 2011/0266222 (hereinafter referred as “Wang”).
Regarding claim 1, Kujawski teaches a method of purifying an aqueous solution (abstract, fig. 8), the method comprising, receiving a feed stream in an evaporation container (refer fig. 8), wherein the feed comprises water and a plurality of contaminants (abstract), wherein the plurality of contaminants include a plurality of VOC (abstract, table 6), evaporating the feed stream in the evaporation container to produce a concentrated solution and a gas stream comprising vapor and volatiles (the evaporation container is evaporating an aqueous mixture, therefore inherently comprises a heater vaporizing the solution) flowing towards a water separation module (refer fig. 8, vapor and volatiles are supplied to membrane modules), selectively separating the water vapor from the volatiles at the water separation module by selectively permeating the water vapor through a membrane (Kujawski discloses selecting a membrane based on desired permeation of either water vapor or volatiles, table 1, Page 15/right column), and condensing the vapor in a condenser module, wherein the condenser module is spatially separated from and fluidly coupled to the water separation module (refer fig. 8).
Kujawski discloses that pervaporation and vapor permeation as the most well-known membrane processes for the separation of liquid and vapor mixtures allow a variety of possible application areas: i) dewatering of organic fluids like alcohols, ketones, ethers etc.; ii) 
Kujawski and Singh does not disclose that the membrane is an ionomer membrane having exposed sulfonic acid groups in a bulk fluorocarbon matrix.
MacCallum teaches water processing system for recovering water from wastewater, wherein the system comprises a water separation module comprising an ionomer membrane which is permeable to water vapor and substantially impermeable to volatiles (Abstract, [0032], [0034]). The membrane include a sulfonated perfluorinated ionomer, such as Nafion®, ionomer membrane is a chemically-sensitive membrane in that it selectively passes water through the ionomer membrane based on chemical affinity. Rather than selectively removing water or other gases based on molecular size, the ionomer membrane can remove water and other gases 
It would have been obvious to one of ordinary skill in the art to use Nafion® membrane in the method of Kujawski to separate water vapor from a mixture because MacCallum discloses that Nafion® serve as a selective, semi-permeable membrane to water vapor for water purification because the sulfonic acid groups can pass water while rejecting other compounds, making it possible to separate water from a contaminated source.
MacCallum further discloses that the membrane can be provided as tubes that can form Nafion® tube walls [0031], and that purge gas is provided to sweep the water vapor and to maintain a water vapor partial pressure differential to drive permeation of the water vapor (abstract, [0037]). However, MacCallum does not explicitly disclose that each of the tubes having an inner surface and an outer surface, wherein the gas stream flows across the outer surface of the tubes and a purge gas flows through the inner surface of the tubes.
Wang teaches a membrane module for pervaporation process, such as pervaporation dehydration of an organic liquid (abstract, fig. 5a, 5b). In fig. 5a, the module (10) includes a shell (12) having an inlet (18) and outlet (20), a plurality of hollow fiber membranes (22) (tubes) in communication with ports (28), during operation, sweep gas is applied to the lumen side where permeate is removed, and feed mixture is introduced on shell side through inlet 18 (refer paragraph [0069]).
It would have been obvious to one of ordinary skill in the art to use known configuration of shell and tube type membrane module for removal of water vapor using sweep gas in the lumen side of the plurality of tubes as disclosed by Wang in the process of modified Kujawski to 
Regarding claim 2, Kujawski teaches that the volatiles include hydrocarbons (table 6). Modified Kujawski discloses separation of water vapor from a variety of mixtures and providing a membrane having selectivity towards permeation of water vapor (refer rejection of claim 1 above). Selection of mixture of contaminants, including contaminants comprising gaseous hydrocarbons, would have been obvious to one of ordinary skill in the art because one of ordinary skill in the art would have had a reasonable expectation success in separating water vapor from the mixture.
Regarding claim 3, MacCallum discloses that the ionomer membrane has a first surface configured to receive and contact the gas stream from the evaporation container and a second surface opposite the first surface, wherein the water vapor partial pressure at the second surface is less than the water vapor partial pressure at the first surface (abstract, [0037]).
Regarding claim 4, Kujawski discloses that contaminants are retained and water vapor is permeated through the membrane (page 15-16/Paragraph “Membranes and Membrane Modules”, page 19/right column). MacCallum also teaches that volatiles are retained at the first 
Regarding claim 8, Kujawski discloses condensing the non-permeated portion of the feed stream to the membrane modules and discharging it (refer fig. 8). Weather to vent the volatiles without any further process would have been an obvious matter of choice to one of ordinary skill in the art based on the nature of the contaminants and regulations governing whether the contaminants can be released into environment without any treatment.
Regarding claim 9, MacCullam further discloses that wastewater is stabilized using pretreatment chemicals [0006].
Regarding claim 10, Kujawski discloses that a portion of the feed stream is drained from the evaporator in order to remove impurities and avoid depositions on the evaporator (P19/right column). Discarding the unwanted liquid by a transportable vehicle or other means would have been an obvious matter of choice to one of ordinary skill in the art based on the nature/composition of the drained liquid. 
Regarding claim 12, Kunawski does not disclose use of compressor in communication with the evaporator (fig. 8)
Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Kujawski, in view of Singh, MacCallum and Wang as applied to claim 1 above, and further in view of US 2012/0292176 (hereinafter referred as “Machhammmer”).
Regarding claims 5-6, Kujawski teaches that the permeated vapor is supplied to a condenser (Refer fig. 8). MacCallum teaches that a purge/sweep gas is supplied through contaminant module to transport the water vapor [0037]. Wang teaches supplying sweep gas 
Modified Kujawski does not teach that the system comprises a carrier gas source to flow carrier gas through the evaporation container to carry the gas stream from the evaporation container to the water separation module. However, use of a carrier/sweep gas to carry vapor from the evaporation container is taught by Machhammmer (see abstract, [0015], [0026], [0033]). Machhammmer also teaches that carrier gas is recirculated through the system ([0077], [0202], [0214]). One of ordinary skill in the art would have had a reasonable expectation of success in improving a known system of modified Kujawski to use a carrier/sweep gas to transport the gas mixture from the evaporation container to the water separation module and circulating the purge gas between the evaporator, the water separation module, and the condenser module because Machhammmer discloses that use of carrier/sweep gas for vapor transport and circulating the carrier gas between components of a system is known in the art.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Kujawski, in view of Singh, MacCallum and Wang as applied to claim 1 above, and further in view of Energy Research and Development Division Final Project Report, Integrated Industrial Wastewater Reuse by Heat Recovery, March 2015 (hereinafter referred as “Document 1”).
Regarding claim 7, modified Kujawski teaches limitations of claim 1 as set forth above. Modified Kujawski e does not teach that a regenerative heat exchanger thermally coupled with 
Document 1 teaches (P23) a wastewater treatment system comprising an evaporator, a condenser, and regenerative heat exchanger (see fig. 7).
Modified Kujawski and Document 1 are analogous inventions in the art of wastewater treatment systems comprising evaporation of wastewater. It would have been obvious to one of ordinary skill in the art to modify the method of modified Kujawski with teachings of Document 1 to provide a regenerative heat exchanger thermally coupled with the condenser module and the evaporation container, wherein the regenerative heat exchanger cycles heat from the condenser module to the evaporation container reuse waste heat.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Kujawski, in view of Singh, MacCallum and Wang as applied to claim 1 above, and further in view of US 2016/0046504 (hereinafter referred as “Riley”).
Regarding claim 11, 
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Kujawski, in view of Singh, MacCallum and Wang as applied to claim 1 above, and further in view of US 2008/0296215 (hereinafter referred as “Simon”).
Regarding claim 13, modified Kujawski does not teach treating the water vapor or purified water using a contaminant treatment module. Simon teaches a system comprising a vaporization system having an evaporation chamber, water vapor generated in the evaporation chamber is discharged through an ultraviolet (UV) light, which destroys pathogens, e.g. bacteria, viruses, etc. UV treatment of water vapor may be required in order to obtain regulatory approval (abstract, [0039]). Therefore, Simon suggest that it is known in the art to treat water vapor by a treatment module to obtain regulatory approval. Therefore, it would have been obvious to one of ordinary skill in the art to modify the system of modified Kujawski with teachings of Simon to provide a contaminant treatment module to treat the water vapor to meet desired quality. 
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Kujawski, in view of Singh, MacCallum, Wang and Simon as applied to claim 13 above, and further in view of US 5205906 (hereinafter referred as “Grutsch”).
Regarding claim 14, modified Kujawski teaches limitations of claim 13 as set forth above. Modified Kujawski does not teach that the method comprises treating water vapor or purified water using UV photolytic oxidation to further remove residual contaminants.
Grutsch teaches a process of treating wastewater (fig. 1), the process comprising heating wastewater in heat exchanger (21), supplying heated wastewater to an evaporator (20), removing steam and volatiles from the evaporator and supplying to an oxidizer (17). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method of modified Kujawski to include UV photolytic oxidation of water vapor as taught by Grutsch to remove contaminants from the water vapor.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Kujawski, in view of MacCallum and Grutsch.
Regarding claim 1, Kujawski teaches a method of purifying an aqueous solution (abstract, fig. 8), the method comprising, receiving a feed stream in an evaporation container (refer fig. 8), wherein the feed comprises water and a plurality of contaminants (abstract), wherein the plurality of contaminants include a plurality of VOC (abstract, table 6), evaporating the feed stream in the evaporation container to produce a concentrated solution and a gas stream comprising vapor and volatiles (the evaporation container is evaporating an aqueous mixture, therefore inherently comprises a heater vaporizing the solution) flowing towards a water separation module (refer fig. 8, vapor and volatiles are supplied to membrane modules), selectively separating the water vapor from the volatiles at the water separation module by selectively permeating the water vapor through a membrane (Kujawski discloses selecting a membrane based on desired permeation of either water vapor or volatiles, table 1, Page 15/right column), and condensing the vapor in a condenser module, wherein the condenser 
Kujawski does not teach that the membrane is an ionomer membrane, wherein the ionomer membrane has exposed sulfonic acid groups in a bulk fluorocarbon matrix.
MacCallum teaches water processing system for recovering water from wastewater, wherein the system comprises a water separation module comprising an ionomer membrane which is permeable to water vapor and substantially impermeable to volatiles (Abstract, [0032], [0034]). The membrane include a sulfonated perfluorinated ionomer, such as Nafion®, ionomer membrane is a chemically-sensitive membrane in that it selectively passes water through the ionomer membrane based on chemical affinity. Rather than selectively removing water or other gases based on molecular size, the ionomer membrane can remove water and other gases based on chemical affinity. For example, the ionomer membrane can remove water and other gases based on their chemical affinity for sulfonic acid groups [0029]. 
It would have been obvious to one of ordinary skill in the art to use Nafion® membrane in the method of Kujawski to separate water vapor from a mixture because MacCallum discloses that Nafion® serve as a selective, semi-permeable membrane to water vapor for water purification because the sulfonic acid groups can pass water while rejecting other compounds, making it possible to separate water from a contaminated source.
Modified Kujawski does not teach the method comprises treating the contaminated gas stream, after flowing the contaminated gas stream through the ionomer membrane, with a UV source for UV photolytic oxidation to remove additional contaminants in the gas phase and form a purified gas stream.
Grutsch teaches a process of treating wastewater (fig. 1), the process comprising heating wastewater in heat exchanger (21), supplying heated wastewater to an evaporator (20), removing steam and volatiles from the evaporator and supplying to an oxidizer (17). Grutsch further discloses that although oxidation of the chemically oxidizable compounds in the water rich vapor phase stream is preferably performed using a solid supported metal catalyst, it is within the scope of the invention to perform the oxidation step by any catalytic means or combination of means known to the art. For example, the oxidation reaction may be performed by ultraviolet light catalyzed peroxide or ozone oxidation (C9/L15-22).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method of modified Kujawski to include UV photolytic oxidation of water vapor as taught by Grutsch to remove contaminants from the water vapor.
Regarding claim 16, Kujawski teaches that the volatiles include hydrocarbons (table 6). Modified Kujawski discloses separation of water vapor from a variety of mixtures and providing a membrane having selectivity towards permeation of water vapor (refer rejection of claim 1 above). Grutsch teaches that wastewater comprises contaminants including hydrocarbons (C4/L57-67). Selection of mixture of contaminants, including contaminants comprising gaseous hydrocarbons, would have been obvious to one of ordinary skill in the art because one of ordinary skill in the art would have had a reasonable expectation success in separating water vapor from the mixture.
Response to Arguments
Applicant's arguments filed 01/12/2022 have been fully considered but they are not persuasive.
Regarding claim 1, applicant argued that Taylor fails to show liquid/gas streams flowing across an outer surface of tubes and a sweep gas flowing through an inner surface of tubes in a membrane. This argument is moot in view of the instant rejection since the rejection does not use Taylor for teaching of liquid/gas streams flowing across an outer surface of tubes and a sweep gas flowing through an inner surface of tubes.
Applicant further argued that vapor permeation in Kujawski is not compatible with the disclosure of Singh, MacCallum and Taylor. In regard to Singh, applicant argued that “Just because Singh' s membrane of PTFE extracts water vapor from seawater does not mean that Singh' s membrane for liquid-gas separation would selectively permeate water vapor in Kujawski's embodiment of gas-gas separation. This is not found to be persuasive because office action is not suggesting to use Singh membrane in the suggested modification. The office action suggest that since Singh teaches that seawater can be treated using water vapor permeation through a selective membrane, it would have been obvious to one of ordinary skill in the art to apply Kujawski’s method for treatment of wastewater including seawater. Furthermore, the arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965); In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997) ("An assertion of what seems to follow from common experience is just attorney argument and not the kind of factual evidence that is required to rebut a prima facie case of obviousness."). Applicant has not provided any evidence indicating that Singh membrane cannot be used in gas-gas separation.
Regarding MacCallum, applicant argued that “A person skilled in the art would not contemplate employing a bag or inflatable bladder into Kujawski's flow diagram (involving 
Regarding Taylor, the argument(s) is/are moot because the current rejection does not use Taylor.
No additional arguments have been presented for rejection of claims 2-13.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRANAV N PATEL whose telephone number is (571)272-5142. The examiner can normally be reached M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 5712720579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PRANAV N PATEL/Primary Examiner, Art Unit 1777